Title: To Thomas Jefferson from Albert Gallatin, 18 July 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  New York 18th July 1804
               
               I received yesterday your letter of the 12th instt., and have written an answer to Mr Hoffman. It is unnecessary to write to our officers not to disturb them as they have nothing to do with intruders: what advice to give was rather embarrassing; you will receive from the Treasury office a copy of what I wrote.
               I have no answer from Dickerson, but will receive one in a couple of days. In examining the act I find that the attorney for the United States is only attorney for the district & not for the territory; his business as well as the Marshal’s will be only with the district court; and the Governor will appoint a Sheriff or officer of similar nature as well as an attorney general for the supreme territorial court. That consideration diminishes considerably the importance of the two offices; but I presume that it was not intended, and it may easily be rectified by Congress at their next session.
               The superior court of the territory must commence their session on the first monday in October and the session of the district court commences on the third monday of the same month. Reserving one place for Pinkney, which on his probable refusal may be given to the other person you have in view (Williams I believe) would it not be well to commission before you go Kirby & Prevost for the territorial & Hall for the district court, in order that they may make the necessary arrangements & be on the spot on the day; for they must be there within little more than two months from this date, & the passage will take one month. They should at some time be advised that their salary commences only on 1st. October.
               There will be an advantage in keeping Williams to fill Pinkney’s place, which is that if he was appointed immediately, we must have another commissioner on the Natchez land-claims. Will there be no incompatibility between that last mentioned office and that of Governor of the Mississippi territory as it respects Mr Rodney? perhaps no more than arises from his present situation as judge. And if Pinkney should accept the N. Orleans judgeship, Williams might be provided for in a temporary way by being made Mr Rodney’s successor as judge.
               
               Excuse all these crude ideas which I submit only from a knowlege of the embarrassment caused by the appointments in that place.
               With great respect & attachment Your obedt. Servt.
               
                  
                     Albert Gallatin
                  
               
               
                  I say nothing of the event which has taken place in this city. You will have perceived that to the natural sympathy & sincere regret excited by Mr Hamilton’s death, much artificial feeling or semblance of feeling has been added by the combined federal and anti Burrite party spirits.
               
            